DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,3-7,9-11, 19-20, 24-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strickland et al. (U.S 20050244521) in view of Stenberg WO2007073346A1).
Regarding claim 1, Strickland discloses a plant fiber product for oral use, said product comprising:
a pouch [0014] [0253];
plant fibers arranged within the pouch ([0246][0195] [0008][0253]); and
at least one added substance (part of other ingredients), wherein the substance is releasable from the product when said product is placed in a mouth of a user ([0246][0195] [0010]), wherein the product contains a composition homogeneously distributed with the plant fibers in the product ([0246] [0195]), the composition comprising a uniform mixture of at least water, and other ingredients, wherein the plant fiber product has a water content [0195] overlapping with the claimed range of 40-60%; in case of overlapping ranges, it would have 
Strickland further discloses the plant fiber product can be produced by a process comprising: homogeneously mixing plant fibers with the aqueous solution and the other ingredients to obtain the plant fiber product ([248][0195]).
Strickland discloses alginates is suitable for use in the compositions of Strickland [0028], therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have other ingredients including alginates.
Strickland also discloses flavors can be included in any composition [0004] and the composition can provide satisfaction in the chemical and physical environment that exits in the user’s mouth for 30 minutes [0010] [0015] within the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range of time for the flavor dissolve in a user’s mouth and provide satisfaction for 30 minutes.
Strickland discloses providing satisfaction for 30 minutes but does not expressly discloses the alginate being formed so as to gradually release for about 30 minutes.  Stenberg also discloses alginates are linear block copolymers of a-L-guluronate (G) and b-D-mannuronate and the mixtures of alginates are selected for their desired viscosities (Abstract and page 1, line 13 through page 2, line 9).  Stenberg also discloses the higher the viscosity, the lower the resulting release rate in alginate matrix systems; therefore one of ordinary skill in the art at the time the invention was made to use the alginate matrix disclosed by Stenberg and the perform routine experimentation to arrive to a desired mixture of alginates with Strickland desired releasing rate of about 30 minutes.
Regarding claims 3-4, as discusses above, since Strickland discloses the product is adapted to deliver a flavor (such as coffee [0004]) (corresponding to the claimed active substance) to a user’s mouth and provide satisfaction.  It would have been obvious to one of 
Regarding claims 5 and 19-20, Strickland discloses the added substance can be a flavor [0004] (corresponding to the claimed a taste substance).
Regarding claims 6-7, Strickland discloses sodium alginate [0226] for a desired format (corresponding to the claimed an alginate salt of monovalent cations and is soluble in cold water).
Regarding claim 9, Strickland discloses the plant fibers can be tobacco [0008].
Regarding claim 10, Strickland discloses the plant fibers having a range of size distribution [0046] overlapping with the claimed range.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 11, Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985), (MPEP 2113). In this case the product of the combination of Strickland and Stenberg discloses the alginate composition containing tobacco (powder, granules, shreds) ([0008] of Strickland) is the same as or obvious from the product of the prior art which are plant fibers that are treated with steam.  It is also noted that tobacco filler is known for being treated with steam.
Regarding claim 25, Strickland discloses the product can be in the form of loose plant fiber [0014].
Regarding claim 26, Strickland discloses the product is in the form of a portion-sized pressed form of plant fiber [0195].
.  
Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
Applicant essentially argues that vast majority of preferred embodiments in Strickland has moisture of content approximately 4% and a few preferred embodiments have higher moisture contents.  Therefore, there would not be a reason to think Strickland would include moisture content from 40% to 60% as claimed.  This argument is not persuasive because Strickland has a preferred range of moisture level from 2-50% and 10-50% [0195] overlapping with the claimed range.  In case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Applicant further essentially argues that prior art documents are concerned with rapidly dissolving films and rapid delivery of substances to the user while the present application is directed to a pouched product that release the added substance over a period of 30 to 60 minutes and thus the person having ordinary skill in the art would not be motivated to look to the teaching by Strickland et al. or Stenberg et al. to assist them in producing such a product.  This argument is not persuasive because Strickland discloses can provide satisfaction in the chemical and physical environment that exits in the user’s mouth for 30 minutes [0010] [0015].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747